Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIORITY
Applicant claims priority to IN201621038900 filed on 15 November 2016. A certified translation has not been provided. 371 of PCT/IN2017/000129, filed on 10 November 2017, is acknowledged.

APPLICANT’S ELECTION
Applicants’ election with traverse of Group I (Claims 1-10 and 20; drawn to a process for preparing autologous buccal epithelial cell suspension) in the reply filed on 08 September 2021 is acknowledged. 

The Applicant alleges Nikolavsky teaches a mixed population of contaminated cell types, such as fibroblasts and epithelial cells. The Applicant alleges Nikolavsky discloses the use of dissociated buccal mucosal tissue which includes lysed cells and their components, buccal mucosa extracellular matrix, plasma, buccal mucosal interstitial fluids, single cells and aggregates of cells. In contrast, the Applicant asserts the claimed invention is drawn to a “pure population of epithelial cells”. The Applicant argues Nikolavsky does not tech optimizations, characterization, viability checks, mycoplasma tests, chromosomal abnormality tests and additional experimental designs to reach qualitatively and quantitatively defined cells. The Applicant argues Nikolavsky 

The arguments are not persuasive. The Applicant argues the claimed invention is directed to qualitatively and quantitatively defined cells. Examiner notes the method of claim 1 does not recite a qualitatively and quantitatively defined cell population. The claim does not recite any limitations directed to quality or quantity.  Examiner also notes the technical feature does not comprise any of the tests argued by the Applicant. While the Applicant argues the claimed invention is directed to a pure cell population, it is of note the preamble recites open claim language (hence, “comprising”) that does not exclude the presence of any ells. 

The requirement is still deemed proper and is therefore made FINAL. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

     CLAIMS UNDER EXAMINATION
               Claims 1-10 and 20 have been examined on their merits.

        PRIORITY
The Applicant claims priority to IN201621038900, filed on 15 November 2016.

CLAIM OBJECTIONS


CLAIM REJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 1:

Step (c) of claim 1 recites “the tissue sample from (b)”. There is a lack of antecedent basis for “the tissue sample” in step b. It is unclear if the Applicant is referring to the tissue that has been treated with chemical dissociation agent, or something different.

Step (g) recites “the cellular monolayer”. There is a lack of antecedent basis for a cellular monolayer in any of the claimed steps. It is unclear what the Applicant is referring to. Appropriate correction is required.

Step (e) recites “mincing, filtering to obtain uniform epithelial cell suspension from epidermis”. It is unclear what component is subject to mincing and filtering. While step € recites “from epidermis”, it is unclear if the Applicant is referring to “the epidermis” of step d is minced and filtered, if a different epidermis is minced and filtered, or if the Applicant is referring to something different. Appropriate correction is required.

Step (e) recites a uniform epithelial cell suspension. The term “uniform” is a term of degree. The metes and bounds of the claim are unclear. It is unclear what specific attribute or characteristic of the suspension is uniform. Appropriate correction is required.

Step (j) recites “the cell suspension”. There is a lack of antecedent basis for the cell suspension in any of the claimed steps. It is unclear what the Applicant is referring to. It is unclear if the Applicant is referring to step (e), the monolayer in step (g) or something different. Appropriate correction is required.

Step (k) recites “the cell suspension”. There is a lack of antecedent basis for the cell suspension in any of the claimed steps. It is unclear what the Applicant is referring to. It is unclear if the Applicant is referring to step (e), the monolayer in step (g) or something different. Appropriate correction is required.

Claims 2-10 and 20 are included in this rejection because they depend on claim 1.

Claim 20 recites the autologous buccal cell suspension exhibits high levels of expression of CD+14. The term “high” is a term of degree. The term is defined in neither the claims nor the specification. The metes and bounds of “high” are unclear. Appropriate correction is required.

Claim 1 recites (a) harvesting buccal mucosal tissue from a subject and (d) separating the epidermis from the dermis of said tissue after chemical dissociation and washing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to 

NATURE OF THE INVENTION
The breadth of the claims encompasses a buccal mucosal tissue, wherein the epidermis and dermis have been separated. As evidenced by Sheldahl et al., while the different regions of the oral mucosa are similar to the skin because of their common lineage, there are differences (page 2, first paragraph; page 3, second to last paragraph). The skin contains epidermis and dermis (see “Histology of the skin” beginning on page 3 through second paragraph of page 4). In contrast, the oral mucosa contains the oral mucosa and submucosa (see Table 3.2). Therefore the claimed layers would not be present in buccal/oral mucosa. 


Because the specification only recites the terms “dermis and epidermis”, there is not guidance provided separating the layers that are found in the buccal mucosa.  

GUIDANCE & WORKING EXAMPLES
The specification does not provide guidance for or a working example for separating the layers present (i.e. oral mucosa and submucosa) in the buccal mucosa. 

STATE OF THE ART & QUANTITY OF EXPERIMENTATION


First, stratified squamous epithelium and underlying areolar connective tissue are lumped together and called the oral mucosa. The stratified squamous epithelium may be referred to individually as the oral epithelium, and like the epidermis, is derived from the ectoderm. The layer of areolar connective tissue, which is homologous to the papillary layer of the dermis, is called the lamina propria.

While the skin and oral mucosa have homology, epidermis and dermis are present in the skin and absent in the oral mucosa. The claimed method is not enabled because the claimed tissue does not comprise the components required in step (d).

CONCLUSION
In conclusion, the Applicant is not enabled for a method of separating dermis and epidermis of a buccal mucosal tissue.

ART OF RECORD
Sheldhal et al. Histology and Embryology for Dental Hygiene. 2020. pages 1-55.


			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653